Honorable Hector Uribe         Opinion No.    JM-1129
Chairman
Subcommittee on Water          Re: Whether an emergency ser-
Texas State Senate             vice district  is required~ to
P. 0. Box 12068                provide services to tax-exempt
Austin, Texas   78711          entities in its district
                               (RQ-1769)

Dear Senator Uribe:

        Article III, section 48-e, of the Texas Constitution
(adopted pursuant to S.J.R. 27, § 1, Acts 1987, 70th Leg.)
permits     the creation   of special districts    to   provide
emergency services and authorizes a property tax to suppcrt
them.1      Pursuant to this constitutional     authority,   the
legislature adopted article 2351a-8, V.T.C.S., allowing      the
organization of emergency services districts with power      "to
carry out the objects of their creation,        including   fire
prevention,     fire fighting    services,  emergency   medical
services, and ambulance services."      V.T.C.S. art. 2351a-8,
fi 14.2    The district may "levy and enforce the collection of
taxes in the manner and subject to the limitations     provided
in this Act against the lands and other property within      the
district for the district revenues."       Id. § 14(a)(5): see
Attorney General Opinion JM-1010 (1989).

     You point out that tax-exempt property   is located   in
emergency service districts and ask the following question:




     1. Another constitutional provision also identified as
article III, section 48-e authorizes legislation   creating
jail districts. N.J.R. 18, 5 1, Acts 1987, 70th Leg.

     2. Article 2351a-9, V.T.C.S., authorizes the creation
of emergency  fire services districts   in counties with a
population of 125,000 or less.   Because you only ask about
article 2351a-8, we do not address the provisions of article
2351a-9.


                               p. 5940
Honorable Hector Uribe - Page 2   (JM-1129).




        Are these emergency   service districts  re-
        quired to provide emergency services to tax-
        exempt entities inside their district?

     The specific tax-exempt entity that you are concerned
about is the Port of Brownsville.    We understand that .the
question arises in the context of evaluating the need for
emergency services in the district in advance of providing
them. You are not asking whether an emergency        services
district is liable for failing to provide emergency services
in a specific instance. The latter question is principally      .
a matter of the district's sovereign immunity. See V.T.C.S.
art. 2351a-8, 5 15; see also Citv of Denton v. Van Page, 701
S.W.2d 831 (Tex. 1986); Black v. Nueces Countv Rural     Fire
Prevention Dist. No. 2, 695 S.W.Zd 562     (Tex. 1985); Civ.
Prac. & Rem. Code 5 101.055; Attorney General Opinion JM-748
(1987). Nor are we evaluating     any policy   decisions  the
district might make as to where fire stations or ambulance
stations are to be located. State v. Terrell, 588 S.W.2d
784 (Tex. 1979).   We will address your question from the
perspective of the statutory purposes of emergency    service
districts, and will attempt to determine whether or not the
denial of services to tax-exempt entities     located in the
district would be consistent with these purposes.

     Various   provisions  of   article 2351a-8,    V.T.C.S.,
indicate the purposes   of emergency  services districts  and
the population   they are to serve.    Section 1 of article
2351a-8, V.T.C.S., provides as follows:

        Emergency services districts may be organized
        in this state under Article     III, Section
        48-e, of the Texas Constitution for the oro-
        tection of human life and health as vrovided
        bv this Act.  (Emphasis added.)

     With respect to the hearing on a petition to establish
a district, section 7, in part, provides as follows:

       If at the hearing   it appears to the commis-
       sioners court that the organization      of a
       district as petitioned for is feasible and
       practicable, and will be conducive     to the
       public  safetv. welfare.    health,  and con-
       venience of versons residina in the district,
       the court shall make those findings and grant
       the petition and fix the boundaries of th,e
       district.   (Emphasis added.)

     The district's purpose is stated in terms of protecting
the welfare of persons in the district.  Persons residing in
the district may work at a tax-exempt facility,     such as


                             p. 5941
Honorable Hector Uribe - Page 3   (JM-1129)




the Port of Brownsville.   The public schools attended     by
children in the district and public hospitals and clinics at
which residents  of the district receive medical     services
are tax-exempt facilities.   In many instances,     providing
emergency services to tax-exempt   entities located   in the
district will be "conducive to the public safety, welfare,
health, and convenience" of persons in the district.   We do
not believe that the legislature intended emergency services
to be denied to persons in the district during the time that
they are physically present on tax-exempt property.

     Moreover,  article 235la-8,    V.T.C.S.,  includes
express exemption  for certain properties.    Section   13(:;
provides that a business   entity located in an emergency
services district is not subject to taxation by the district
or to the other powers of the district   if it provides   its
own fire prevention,   fire control, ambulance,   and other
emergency services as specified in the statute. See Acts
1989, 71st Leg., ch. 606, § 1, at 1999 (amending V.T.C.S.
article 2351a-8, section 13(d)).3 In addition, there are
special provisions relating to whether a proposed   district
should include an incorporated municipality,    which might
already provide its own emergency services.   These express
provisions for removing certain property from the district's
authority indicate that the legislature gave this matter
some thought,  and suggest that it would have expressly
removed tax-exempt entities from the district's powers    and
authority, if it had intended that result. The legislature,
in our opinion, intended that an emergency services district
provide services to tax-exempt entities located within it.


                       SUMMARY

           Emergency services districts   established
        under article 2351a-8, V.T.C.S., may not deny
        services to tax-exempt entities within  their
        boundaries.




                                   JIM     MATTOX         1
                                   Attorney General of Texas




     3. We do not address the constitutionality   of this tax
exemption.



                             p. 5942
Honorable Hector Uribe - Page 4      (JM-1129)




MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Execut.ive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Susan Garrison
Assistant Attorney General




                              p. 5943